DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
 
Status of Claims
Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-59 are currently pending and under examination on the merits in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
The instant claims are drawn to a purified “mRNA” comprising a coding sequence “that encodes at least 10 consecutive amino acids of KRAS” or “at least 20 consecutive amino acids of KRAS.” As such, the claimed coding sequence constituting the mRNA is required to be only 10-20 consecutive amino acids of KRAS. 
The term “mRNA” means a “messenger RNA” that “provides the nucleotide sequence that may be translated into an amino-acid sequence of a particular peptide or protein.” See page 11 of the specification. That is, the term “mRNA” as understood in the art and as defined in the specification necessarily and inherently has the function of encoding a particular protein. 
Now, it is noted that applicant’s elected SEQ ID NO:1433 is predicted to encode a 189-amino acid long human KRAS protein. Hence, an “mRNA” that is translated into a particular protein, human KRAS in the instant case, must have a coding sequence encoding the entire 189 amino acids. That is, the claimed “mRNA” cannot have a “coding sequence” that encodes only 10 or 20 amino acids encoded by SEQ ID NO:1433 comprising 189 amino acid residues if the “mRNA” should have the art-recognized utility of encoding a protein. Hence, it is unclear whether the claims are meant to claim a protein-encoding mRNA or only a short (e.g., 10 amino acids) polypeptide-encoding sequence. Accordingly, the instant claims recite structurally and functionally conflicting limitations regarding the mRNA and the coding sequence, thereby rendering the claims indefinite. 
Solely for compact prosecution purpose, the word “mRNA” will be interpreted as RNA. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require a coding sequence that “encodes at least one T-cell epitope of a human KRAS”, wherein the sequence is encoded by “a portion of” SEQ ID NO:1433 that “encodes at least 10 consecutive amino acids” or “at least 20 consecutive amino acids”, wherein “T-cell epitope” is defined as an “antigen determinant” that is presented by an MHC complex and recognized by T cells and subsequently elicit antigen-specific immune response. See page 6 of the specification. It is further noted that claim 46 requires the function of “treating or preventing cancer” by the claimed RNA encoding at least 10 consecutive amino acids of KRAS.
The instant specification does not disclose or identify which polypeptide sequence of at least 10 or 20 amino acids encoded by at least 30-60-nt portion of SEQ ID NO:1433 encodes a “T-cell epitope of a human KRAS” having the function of “treating or preventing cancer”. That is, the instant specification fails to identify/describe the amino acid sequence of at least 10 or 20 amino acids, which should function as a KRAS epitope, which is “an antigen determinant” or an 
The specification merely lists SEQ ID NO:1433 as a modified nucleotide sequence encoding KRAS. See Table 1. Hence, the structure of at least 10 or 20 amino acids of a polypeptide encoded by SEQ ID NO:1433 wherein the at least 10 or 20 amino acids are required to function as a KRAS antigen determinant (epitope) and as a cancer treatment/prevention agent is not adequately described by the specification. In addition, the exemplified full-length antigen mRNAs that are other than human KRAS do not represent the instantly claimed subject matter having only an epitope encoded by 10 or 20 amino acids encoded by a portion of SEQ ID NO:1433. What is exemplified and reduced to actual practice in the instant specification is induction of antigen specific T-cell response by “mRNA vaccine” comprising a full-length mRNA sequence of NY-ESO-1, PSA, PSM, MAGE-A2, MAGE-A3, and MAGE-C2, which has nothing to do with the instantly claimed subject matter. 
Further, there is no relevant prior art (both searched by the examiner and submitted by applicant) pertaining to an epitope function of a 10-20 amino acid fragment encoded by a human KRAS mRNA. In fact, it is reported in the relevant art after the filing date sought in the instant application that T-cell epitope function by amino acid fragments of KRAS is unpredictable unless actually synthesized and tested. See Figure 1C of Pan et al. (US 2021/0213120 A1) copied below.

    PNG
    media_image1.png
    590
    880
    media_image1.png
    Greyscale

Pan’s KRAS peptide sequences (e.g., “p5-21”) shown in Figure 1 are identified in Table 2. Pan discloses that “20 peptide sequences were initially selected solely on the basis of the rank order of the predicted binding affinity” using 3 algorithms. See paragraph 0087. It is noted that Pan’s “p5-21” is identified as SEQ ID NO:1, which is a peptide of 17 amino acid residues and corresponds to amino acids encoded by nucleotide positions 13-63 of SEQ ID NO:1433 claimed in the instant case, and Pan’s “p5-19” is identified as SEQ ID NO:25 is a peptide of 15 amino acid residues encoded by nucleotide positions 13-57 of SEQ ID NO:1433 claimed in the instant case thus “is contained within p5-21 with only two amino acids missing in the C-terminus, yielded less than 50% response of p5-21.” (emphasis added). See paragraph 0107. In addition, note that “p40-54” (SEQ ID NO:28) encoded by nucleotide positions 118-162 of SEQ ID NO:1433 claimed in the instant case provided almost undetectable IFN- immune response, at least about 26-fold less than “p17-31” (SEQ ID NO:4) encoded by nucleotide positions 49-93 of SEQ ID NO:1433 claimed in the instant case. Taken together, Pan’s Figure 1 clearly demonstrates that T-cell epitope function of algorithm-selected peptides cannot be predicted unless actually synthesized and tested as evidenced by the various, widely different levels of IFN- immune response. Note that “use of later publications as evidence of the state of art In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors completed and had possession of the instantly claimed subject matter as of the effective filing date sought in the instant application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/DANA H SHIN/Primary Examiner, Art Unit 1635